DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 and 24-26 are objected to because of the following informalities:
Claim 1, Ln. 11-12 recites “and humidification chamber” which should read “and a humidification chamber”
Claim 9, Ln. 1-2 recites “the at least one the portion of the outer wall” which should read “the at least one portion of the outer wall
Claim 11, Ln. 2-3 recites “the at least one the portion of the outer wall” which should read “the at least one portion of the outer wall
Claim 13, Ln. 14 recites “of the of the main flow” which should read “of the main flow”
Claim 24, Ln. 28-29 recites “and humidification chamber” which should read “and the humidification chamber”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19-23 and 27-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 19 recites the limitation “the outer wall” in Ln. 41.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “an outer wall”.
Claim 21 recites the limitation “the vicinity” in Ln. 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a vicinity”.
Claim 23 recites the limitation “each of the pair of semi-circular elongate tube-like pathways” in Ln. 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 19.
Claim 27 recites the limitation “a filling chamber and an annular humidification chamber that surrounds the filling chamber” in Ln. 32-33 which deems the claim indefinite. It is unclear whether reference is intended to the prior filling chamber in Ln. 12 and humidification chamber in Ln. 4 or to new chambers. For the purposes of examination the limitation will be interpreted as reading “the filling chamber and the humidification chamber that annularly surrounds the filling chamber”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 12-17, 19, 21-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (U.S. Patent 4051205).
Regarding claim 1, Grant discloses a respiratory humidification device (Fig. 5; Col. 6-10) comprising: a casing (Fig. 5 #61, 64; Col. 6, Ln. 36-54) comprising a casing top (Fig. 5 #64) and a casing bottom (Fig. 5 #61) that cooperate to enclose an interior space (Figs. 5-6), wherein the casing bottom defines an underside portion of the casing that is formed from thermally conductive material to conduct heat into the interior space from a heating component positioned external to and underneath the casing to heat water within the casing (Fig. 5; Col. 6, Ln. 36-54); a separator wall (Fig. 6 #83) within the interior space that extends downward from the casing top and toward the casing bottom to divide the interior space into a filling chamber (Fig. 6 internal to #83) and a humidification chamber (Fig. 6 external to #83), wherein a bottom edge of the separator wall leaves a space (Fig. 6 below #85; Col. 6, Ln. 63 – Col. 7, Ln. 1) between the separator wall and the casing bottom that defines a main passage (Fig. 6 under #85) 
Regarding claim 2, Grant discloses the casing bottom is shaped and sized to enable the respiratory humidification device to be supported by the casing bottom atop the heating component (Fig. 5) to place the casing bottom in thermally conductive contact with the heating component (Col. 6, Ln. 36-54).
Regarding claim 3, Grant discloses the casing bottom defines at least a portion of both the filling chamber and the humidification chamber (Figs. 5-6) to enable heating of the water within both the filling chamber and the humidification chamber through the casing bottom by the heating component.
Regarding claim 4, Grant discloses the casing top is formed from a thermally insulating material (Col. 6, Ln. 36-41 – polycarbonate is thermally insulating) to increase retention, within the interior space, of the heat provided to the respiratory humidification device by the heating component.
Regarding claim 5, Grant discloses another passage (Fig. 6 #84) is formed through the separator wall to enable another flow of the respiratory gas between the filling chamber and the humidification chamber that enables equalization of gas pressure between the filling chamber and the humidification chamber to enable the levels of the water within the filling chamber and the humidification chamber to be equalized at times when the level of the water within at least one of the filling chamber and the humidification chamber is high enough to block the main passage, wherein the other passage is smaller than the gas inlet, the gas outlet and the main passage (Figs. 
Regarding claim 8, Grant discloses at least a portion of the gas inlet and at least a portion of the gas outlet are of an identical shape and size (Figs. 5-8) to enable the medical device to be connected to the gas outlet to cause the main flow of respiratory gas to proceed in an opposite direction through the humidification chamber from the gas outlet to the gas inlet, and to be output from the gas inlet to the patient; and the elongate tube-like pathway is configured to enable the humidification of the respiratory gas to be as effective when the main flow proceeds in the opposite direction from the gas outlet to the gas inlet as in the direction from the gas inlet to the gas outlet (Fig. 8). There is no expressed difference in size or shape between inlet port 94 and outlet port 95.
Regarding claim 9, Grant discloses the at least one portion of the outer wall and the at least one portion of the separator wall are configured to cooperate with the surface of the water within the humidification chamber (Fig. 8) Grant is silent as to whether this arrangement induces a horizontal vortex in the at least one portion of the main flow of the respiratory gas along the path to enhance the humidification of the respiratory gas within the humidification chamber. It is noted that the final limitation of the claim represents an intended result of use and is thus treated in accordance with MPEP 2114. As Grant teaches a similar pair of semi-circular pathways (Fig. 8) it is considered that the device of Grant will be expected to inherently be capable of performing the functionality of inducing a horizontal vortex under at least certain flow 
Regarding claim 12, Grant discloses at least the portion of the outer wall is formed to give at least a portion of the casing top a curve in its shape (Figs. 5 & 8); and at least the portion of the outer wall and at least the portion of the separator wall are configured to cooperate with the surface of the water within the humidification chamber to define the elongate tube-like pathway to be a semi-circular elongate tube-like pathway (Fig. 8 arrows) such that at least the portion of the main flow of the respiratory gas follows a semi-circular path between the gas inlet and the gas outlet (Fig. 8 arrows).
Regarding claim 13, Grant discloses the outer wall is formed to give at least a portion of the casing a cylindrical shape (Figs. 5 & 8); the separator wall is formed to define the humidification chamber as an annular humidification chamber that surrounds the filling chamber such that the filling chamber is nested concentrically within the annular humidification chamber (Figs. 6 & 8); the outer wall and the separator wall are configured to cooperate with the surface of the water within the annular humidification chamber to define a pair of semi-circular elongate tube-like pathways (Fig. 8 arrows) between the gas inlet and the gas outlet; the at least one portion of the main flow of the respiratory gas proceeds along the path that extends generally parallel to the surface of the water within the humidification chamber and through a first one of the pair of semi-circular elongate tube-like pathways (Figs. 6 & 8); and at least one other portion of the main flow of the respiratory gas proceeds along another path that extends generally parallel to the surface of the water within the humidification chamber and through an second one of the pair of semi-circular elongate tube-like pathways (Figs. 6 & 8).
Regarding claim 14, Grant discloses the medical device monitors at least one of a temperature (Fig. 5 #68; Col. 6, Ln. 36 – Col. 7, Ln. 14) and a rate of flow of the main flow of the respiratory gas from the respiratory humidification device to the patient; and the medical device adjusts an amount of the heat provided by the heating component to at least the casing bottom based on the at least one of the temperature (Col. 4, Ln. 63 – Col. 5, Ln. 51) and the rate of flow. Only one of temperature of rate of flow is required for reading on the claim. The medical device is read as positively recited by the claim.
Regarding claim 15, Grant discloses the heating component (Fig. 5; Col. 9, Ln. 66 – Col. 10, Ln. 10).
Regarding claim 16, Grant discloses the medical device (Fig. 5).
Regarding claim 17, Grant discloses an inspiratory hose assembly (Fig. 5 #69) to convey the main flow of the respiratory gas from the humidification device after the humidification of the respiratory gas.
Regarding claim 19, Grant discloses a respiratory humidification device (Fig. 5; Col. 6-10) comprising: a casing (Fig. 5 #61, 64; Col. 6, Ln. 36-54) comprising a casing top (Fig. 5 #64) having an at least partially cylindrical shape (Figs. 5 & 8) and a casing bottom (Fig. 5 #61) having an at least partially circular shape (Fig. 5) that cooperate to enclose an interior space (Figs. 5-6), wherein the casing bottom defines an underside portion of the casing that is formed from thermally conductive material to conduct heat into the interior space from a heating component positioned external to and underneath the casing to heat water within the casing (Fig. 5; Col. 6, Ln. 36-54); an at least partially cylindrical separator wall (Figs. 6-7 #83) within the interior space that extends downward from the casing top and toward the casing bottom to divide the interior space 
Regarding claim 21, Grant discloses another passage (Fig. 6 #84) is formed through the separator wall in a vicinity of one of the gas inlet or the gas outlet to enable another flow of the respiratory gas between the filling chamber and the humidification chamber that enables equalization of gas pressure between the filling chamber and the humidification chamber to enable the levels of the water within the filling chamber and the humidification chamber to be equalized at times when the level of the water within at least one of the filling chamber and the humidification chamber is high enough to block the main passage, wherein the other passage is smaller than the gas inlet, the gas outlet and the main passage (Figs. 5-7), and wherein the other flow of the respiratory gas is smaller than the main flow of respiratory gas (Figs. 5-8). The term “vicinity” does not imply a particular spacing. Vertical slot 84 may be considered as in a vicinity of either inlet port 94 or outlet port 95.
Regarding claim 22, Grant discloses at least a portion of the gas inlet and at least a portion of the gas outlet are of an identical shape and size (Figs. 5-8) to enable 
Regarding claim 23, Grant discloses each of the pair of semi-circular elongate tube-like pathways, at least the outer wall and the separator wall are configured to cooperate with the surface of the water within the humidification chamber (Fig. 8) Grant is silent as to whether this arrangement induces a horizontal vortex in the corresponding one of the pair of semi-circular flows of the respiratory gas along the corresponding one of the pair of semi- circular paths to enhance the humidification of the respiratory gas within the humidification chamber. It is noted that the final limitation of the claim represents an intended result of use and is thus treated in accordance with MPEP 2114. As Grant teaches a similar pair of semi-circular pathways (Fig. 8) it is considered that the device of Grant will be expected to inherently be capable of performing the functionality of inducing a horizontal vortex under at least certain flow conditions. Applicant does not appear to have defined an inventive structure which uniquely induces a horizontal vortex which the prior art could not perform.
Regarding claim 24, Grant discloses a method of humidifying a main flow of respiratory gas (Fig. 5; Col. 6-10) supplied by a medical device (Fig. 5 what delivers gas 
Regarding claim 25, Grant discloses enabling another flow of the respiratory gas between the filling chamber and the humidification chamber through another passage formed through the separator wall (Fig. 6 #84) to enable equalization of gas pressure between the filling chamber and the humidification chamber to enable the levels of the water within the filling chamber and the humidification chamber to be equalized at times when the level of the water within at least one of the filling chamber and the humidification chamber is high enough to block the main passage, wherein the other passage is smaller than the gas inlet, the gas outlet and the main passage (Figs. 
Regarding claim 27, Grant discloses a method of humidifying a main flow of respiratory gas (Fig. 5; Col. 6-10) supplied by a medical device (Fig. 5 what delivers gas to #67) to a patient comprising: conveying the main flow of the respiratory gas from the medical device to a gas inlet (Fig. 5 #94; Col. 7, Ln. 4-9) of a humidification chamber (Fig. 6 external to #83) defined within an interior space (Figs. 5-6) of a casing (Fig. 5 #61, 64; Col. 6, Ln. 36-54) of a humidification device (Fig. 5); conveying the main flow of the respiratory gas from a gas outlet (Fig. 5 #95; Col. 7, Ln. 4-9) of the humidification chamber to the patient after humidification of the respiratory gas within the humidification chamber; providing a flow of water from a water source (Fig. 6 entering from #80; Col. 9, Ln. 41-54) external to the casing to a water inlet (Fig. 6 #82) of a filling chamber (Fig. 6 internal to #83) defined within the interior space of the casing; heating a casing bottom (Fig. 5 #61) of the casing to heat the water within at least one of the filling chamber and the humidification chamber (Fig. 5; Col. 6, Ln. 36-54), wherein: the casing bottom and a casing top (Fig. 5 #64) of the casing cooperate to enclose the interior space (Figs. 5-6); the casing top has an at least partially cylindrical shape (Figs. 5 & 8); the casing bottom has an at least partially circular shape (Fig. 5); the casing bottom defines an underside portion of the casing that is formed from thermally conductive material to conduct heat into the interior space from a heating component positioned external to and underneath the casing to heat the water within the casing (Fig. 5; Col. 6, Ln. 36-54); an at least partially cylindrical separator wall (Figs. 6-8 #83) within the interior space that extends downward from the casing top and toward the casing bottom .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (U.S. Patent 4051205) in view of Scardovi (EP Pub. 2119466 A1).
Regarding claim 6, Grant fails to disclose a second float within the filling chamber to cooperate with the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level, wherein the cooperation between the valve and the first float to control the flow of the water into the filling chamber from the water source is independent of the cooperation between the valve and the second float to control the flow of the water into the filling chamber from the water source such that either of the cooperation between the valve and the first float or the cooperation between the valve and the second float is able to cause the flow of water in the filling chamber from the water source to be stopped to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level.
Scardovi teaches a humidifier (Figs. 1-3) including a first float (#7b; ¶0032) and a second float (#7a; ¶0032); the second float configured to cooperate with a valve (#8a; ¶0054) to control a flow of water from a water source to prevent a level of the water from rising higher than a predetermined threshold level (¶0054), wherein the cooperation between the valve and the first float to control the flow of the water from the water source is independent of a cooperation between the valve and the second float to control the flow of the water from the water source (¶0055) such that either of the cooperation between the valve and the first float or the cooperation between the valve 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Grant a second float within the filling chamber to cooperate with the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level, wherein the cooperation between the valve and the first float to control the flow of the water into the filling chamber from the water source is independent of the cooperation between the valve and the second float to control the flow of the water into the filling chamber from the water source such that either of the cooperation between the valve and the first float or the cooperation between the valve and the second float is able to cause the flow of water in the filling chamber from the water source to be stopped to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level in order to provide the benefit of ensuring water flow is stopped when a water threshold is reached in the event the first float should malfunction in view of Scardovi.
Regarding claim 7, Grant teaches the invention as modified above and Scardovi as incorporated therein further teaches the first float (Fig. 1 #7b) is larger than and concentrically surrounds the second float (Fig. 1 #7a).
Regarding claim 20, Grant discloses a first float (Col. 7, Ln. 47 – Col. 8, Ln. 14) within the filling chamber to cooperate with the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level (Fig. 6 – float and valve will close opening 82; Col. 7, Ln. 47 – Col. 8, Ln. 14).
Grant fails to disclose a second float within the filling chamber to cooperate with the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level, wherein the cooperation between the valve and the first float to control the flow of the water into the filling chamber from the water source is independent of the cooperation between the valve and the second float to control the flow of the water into the filling chamber from the water source such that either of the cooperation between the valve and the first float or the cooperation between the valve and the second float is able to cause the flow of water in the filling chamber from the water source to be stopped to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level.
Scardovi teaches a humidifier (Figs. 1-3) including a first float (#7b; ¶0032) and a second float (#7a; ¶0032); the second float configured to cooperate with a valve (#8a; ¶0054) to control a flow of water from a water source to prevent a level of the water from rising higher than a predetermined threshold level (¶0054), wherein the cooperation 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Grant a second float within the filling chamber to cooperate with the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level, wherein the cooperation between the valve and the first float to control the flow of the water into the filling chamber from the water source is independent of the cooperation between the valve and the second float to control the flow of the water into the filling chamber from the water source such that either of the cooperation between the valve and the first float or the cooperation between the valve and the second float is able to cause the flow of water in the filling chamber from the water source to be stopped to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level in order to provide the benefit of ensuring water flow 
Regarding claim 28, Grant discloses controlling the flow of water into the filling chamber from the water source comprises: using a first float (Col. 7, Ln. 47 – Col. 8, Ln. 14) within the filling chamber to control a valve (Col. 7, Ln. 47 – Col. 8, Ln. 14 – “mushroom-shaped stud”) within the filling chamber to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level (Fig. 6 – float and valve will close opening 82; Col. 7, Ln. 47 – Col. 8, Ln. 14).
Grant fails to disclose using a second float within the filling chamber to control the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level independently of the use of the first float such that either of the first float or the second float is able to control the valve to cause the flow of water in the filling chamber from the water source to be stopped to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level.
Scardovi teaches a humidifier (Figs. 1-3) including a first float (#7b; ¶0032) and a second float (#7a; ¶0032); the second float configured to control a valve (#8a; ¶0054) to control a flow of water from a water source to prevent the level of the water from rising higher than the predetermined threshold level (¶0054) independently of the use of the first float (¶0055) such that either of the first float or the second float is able to control the valve to cause the flow of water from the water source to be stopped to prevent the 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Grant using a second float within the filling chamber to control the valve to control the flow of the water into the filling chamber from the water source to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level independently of the use of the first float such that either of the first float or the second float is able to control the valve to cause the flow of water in the filling chamber from the water source to be stopped to prevent the level of the water within at least the filling chamber from rising higher than the predetermined threshold level in order to provide the benefit of ensuring water flow is stopped when a water threshold is reached in the event the first float should malfunction in view of Scardovi.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (U.S. Patent 4051205) in view of Brieger et al. (U.S. Pub. 2010/0242963).
Regarding claim 18, Grant fails to disclose an expiratory hose assembly to convey exhaled respiratory gas from the patient to the medical device. The medical device is read as positively recited by the claim as otherwise the claim provides no linkage to the previously recited elements.
Brieger teaches a respiration system (Fig. 1) including an expiratory hose assembly (Fig. 1 top leading from patient to fan 11) to convey exhaled respiratory gas 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Grant an expiratory hose assembly to convey exhaled respiratory gas from the patient to the medical device based upon an obvious design choice selection to place the respiratory humidification device within a closed circuit which provides the known benefit of gas retention in certain treatment applications in view of Brieger.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (U.S. Patent 4051205).
Regarding claim 26, Grant is silent as to inducing a horizontal vortex in the at least one portion of the main flow of the respiratory gas along the path using cooperation among the at least one the portion of the outer wall, the at least one portion of the separator wall, and the surface of the water within the humidification chamber to enhance the humidification of the respiratory gas within the humidification chamber.
However, as Grant teaches a similar pair of semi-circular pathways (Fig. 8) to the disclosed invention it is considered that the device of Grant will be expected to inherently be capable of performing the functionality of inducing a horizontal vortex under at least certain flow conditions. Applicant does not appear to have defined an inventive structure which uniquely induces a horizontal vortex which the prior art could not perform.
.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, Grant fails to teach or suggest a heat spreader within the humidification chamber which would meet the requirements of the instant claim. There is not found to be a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have modified Grant in order to include the required heat spreader of the instant claim without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims particular attention is further drawn to Steg et al. (U.S. Pub. 2011/0156289).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785